Case 1:20-cv-02518-AT Document 28 Filed 04/08/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
VASIF “VINCENT” BASANK, et ai., DOC#
DATE FILED: 4/8/2020
Petitioners,
-against- 20 Civ. 2518 (AT)
THOMAS DECKER, et ai., ORDER
Respondents.

 

 

ANALISA TORRES, District Judge:

The parties, having briefed their positions in response to the Court’s order to show cause
why the temporary restraining order (“TRO”), ECF No. 11, should not be converted to a
preliminary injunction, see id. at 15, it is hereby ORDERED that the TRO shall remain in effect
until April 23, 2020, at 6:30 p.m.

The Court finds that good cause exists under Rule 65(b)(2) of the Federal Rules of Civil
Procedure to extend the TRO for an additional 14 days, because such time will allow the Court to
consider the record, and because the extension is supported by the reasons stated in the Court’s
decision granting the TRO. See Jn re Criminal Contempt Proceedings Against Gerald Crawford,
Michael Warren, 329 F.3d 131, 136-39 (2d Cir. 2003) (holding that the TRO, extended for good
cause pending resolution of the preliminary injunction proceedings, was a valid basis for
appellants’ contempt convictions); Armstrong v. Real Estate Int’l, Ltd., No. 05 Civ. 5383, 2006
WL 354983, at *2 (E.D.N.Y. Feb. 14, 2006) (extending the TRO until the court issued its
decision on the pending preliminary injunction motion); see also Charles Alan Wright & Arthur
R. Miller, 11A Federal Practice & Procedure § 2953 (3d ed. 2016) (noting that a court may
extend a TRO for good cause).

SO ORDERED.

Dated: April 8, 2020
New York, New York j-

ANALISA TORRES
United States District Judge
